Citation Nr: 0520106	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  92-12 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to a disability evaluation in excess of 20 
percent for limitation of extension of the right knee.

3.  Entitlement to a disability evaluation in excess of 10 
percent for limitation of flexion of the right knee.

4.  Entitlement to a disability evaluation in excess of 10 
percent for status post hemorrhoidectomy.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his father


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1978 to 
October 1981.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia. The jurisdiction of the 
claim was subsequently transferred to the VARO in New 
Orleans, Louisiana.

The Board remanded this case in December 1992, June 1995 and 
January 2004 for additional development specific to issues 
currently on appeal.  The case was remanded in February 2003 
to afford the veteran another Board hearing.  The veteran was 
present at the April 2003 hearing held at the RO before the 
undersigned Veterans Law Judge.  Transcripts (T) of this 
hearing and the prior Board hearing in October 1992 have been 
associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
associate the onset of a current gastrointestinal disorder 
with the veteran's military service or with a service-
connected disability on any basis.  

2.  There is limitation of right knee extension to 7 degrees 
on recent examination and an additional functional loss of 10 
percent due to repetitive use and flare-ups.  

3.  Flexion of the right knee is limited to no less than 90 
degrees, with an additional 10 percent limitation for 
functional loss from repetitive use and flare-ups.

4.  Hemorrhoids, status post hemorrhoidectomy, are not 
manifested by fissures, or persistent bleeding with anemia.

5.  The veteran completed some college level education, and 
has occupational experience in the areas of iron worker and 
waiter; he last worked in 1998.

6.  The veteran's service-connected disabilities alone, when 
evaluated in association with his educational attainment and 
occupational experience, have not rendered him unable to 
obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in or 
aggravated by military service, and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 1131 (2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004). 

2.  The criteria for a disability evaluation in excess of 20 
percent for limitation of extension of the right knee have 
not been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5261 
(2004). 

3.  The criteria for a disability evaluation in excess of 10 
percent for limitation of flexion of the right knee have not 
been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.40, 4.59, Diagnostic Codes 5003, 5260 (2004). 

4.  The criteria for a disability evaluation in excess of 10 
percent for status post hemorrhoidectomy have not been met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.114, Diagnostic Code 7336 (2004). 

5.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
4.16, 4.18, 4.19 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prelimnary Matter-Duties to Notify & Assist

The VCAA is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  The VA regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000 and 
codified mainly at 38 C.F.R. § 3.159.  

The VCAA is applicable here and the Board finds that there 
has been compliance with the notice and duty to assist 
provisions.  First, there is no issue as to the substantial 
completeness of the application.  38 U.S.C.A. § 5102.  The 
veteran has clearly identified the disabilities in question 
and the benefits sought.  Further, he referenced the basis 
for the claims.  

Here, VA has notified the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  The veteran has been advised of the type of 
evidence needed to demonstrate entitlement to the benefits 
sought.  This was accomplished in the March 1992 statement of 
the case, the June 1992, June 1994, September 1994, February 
1997, July 2000, January 2001, March 2001, June 2002 and 
April 2005 supplemental statements of the case, and in April 
2003 and January 2004 letters from the RO explaining the 
provisions of the VCAA, that together provided the veteran 
with notice of the VCAA and explained the respective rights 
and responsibilities under the VCAA.  It was further noted in 
the foregoing documents, collectively, what was lacking to 
substantiate the claims.  The January 2004 RO letter to the 
veteran was comprehensive in its statement of obligations and 
responsibilities as required under the VCAA and the April 
2005 supplemental statement of the case provided him with 
additional notice regarding the basis for the decisions, the 
evidence considered and the VCAA provisions.  Given that the 
veteran has been fully advised of his rights and 
responsibilities under the VCAA, that he has had responded to 
the VCAA notice, and that additional evidence has been 
obtained, the Board concludes that VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Finally, a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)).  In this case, the 
initial AOJ decision was made well before the veteran was 
notified of the VCAA.  Accordingly, the procedural 
development of the veteran's case is inconsistent with 
Pelegrini, supra.  However, the timing of the notice does not 
alone establish any prejudice to the appellant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran was 
given ample opportunity to provide additional evdience and 
effectively participate in the development of the claims.  
The record shows he did identify evidence and the RO obtained 
it.  He also had two Board hearings.

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  
This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  From the 
language on page 2 of the January 2004 VCAA letter it 
appears to the Board that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claims.  In this case, because 
each of the four content requirements of a VCAA notice 
has been fully satisfied, with the "fourth element" 
directly referenced in the January 2004 RO letter, the 
Board concludes that a single notice to the appellant 
precisely covered all content requirements.  He was 
invited to submit any evidence he had regarding the 
matters discussed in the respective correspondence.  

As for the duty to assist, the RO obtained VA clinical 
records and also obtained comprehensive examinations during 
the appeal period.  The RO also obtained extensive records 
from the Social Security Administration (SSA).  In summary, 
the Board finds that VA has done everything reasonably 
possible to notify and assist the claimant on all issues.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  The record demonstrates that remand for further action 
in accordance with the VCAA would serve no useful purpose.  
See, Mayfield, supra and Soyini v. Derwinski, 1 Vet. App. 541 
(1991).  Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claims on the merits.  

Gastrointestinal Disorder

Service connection may be established for disability due to a 
personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish secondary 
service connection for a disorder, there must be medical 
evidence of a nexus between the service connected disability 
and the claimed secondary disability on the basis of 
causation or aggravation.  38 C.F.R. § 3.310(a).  

To establish a chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  McManaway v. West, 13 Vet. App. 60, 65 (1999) 
(citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the CAVC's case 
law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  A layperson is competent to testify 
only as to observable symptoms.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  A layperson is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a layperson's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.  Chronicity may not be demonstrated when the sole 
evidentiary basis for the asserted continuous symptomatology 
was the sworn testimony of the appellant himself and when no 
medical evidence indicated continuous symptomatology.  
McManaway, 13 Vet. App. at 66.  

With this legal framework in mind, the Board recognizes that 
the veteran's service medical records show he was seen 
several times from March 1979 through March 1981 for 
complaints of nausea and vomiting and stomach cramps that 
were assessed as mild or viral gastroenteritis.  However, the 
separation medical examination in June 1981 was unremarkable 
regarding the abdomen, as was the initial VA examination late 
in 1981.  They show a normal gastrointestinal evaluation and 
that he voiced no pertinent complaint.  When he sought to 
establish service connection for a stomach hernia in the mid 
1980's the contemporaneous VA hospital summary noted he 
denied a history of nausea, vomiting or diarrhea; a 
gastroscopy confirmed a normal stomach and esophagus and no 
duodenal ulcer or scarring.  Subsequent VA clinical records 
are also unremarkable.    

This was the state of the record when the veteran initially 
filed the claim to establish service connection for gastritis 
in 1991.  The VA examination in connection with the claim in 
1992 did not confirm chronic gastritis but merely noted 
occasional gas and constipation that was nondebilitating.  
Again the nausea and vomiting was not routine according to 
the report.  His hearing testimony in 1992 again recalled 
symptoms in service continuing thereafter (T 7-8).  However, 
a VA examiner in late 1993 reported the abdominal pain and 
history of hiatal hernia, and probably gastritis, were 
unrelated to any medication given for his knee condition.  
Although VA records early in 1995 report gastroenteritis and 
gastroesophageal symptoms, and an upper gastrointestinal 
series late in 1996 reported as showing small sliding hiatal 
hernia and possible gastritis or duodenitis, there is no 
competent competent evidence to establish a medical nexus or 
link to his military service. 

The veteran contended again at the recent Board hearing that 
his gastrointestinal disorder relates to medication 
prescribed for service-connected conditions, but he stated no 
physician had said such a relationship existed (T 7-8, 17).  
The SSA examiner in June 1999 mentioned mild gastroesophageal 
reflux, but again there was no nexus opinion relating such 
disorder to service or a service-connected disability.  As 
noted in the cited legal precedent, the veteran as a 
layperson is not competent to opine on such matters as 
medical causation or etiology, and there is a competent 
medical opinion against service connection on the basis of VA 
treatment.  

Furthermore, VA's obligation under 38 U.S.C.A. § 5103A(d) to 
provide the veteran with a medical examination, or to obtain 
a medical opinion, is triggered if the evidence of record 
demonstrates "some causal connection between his disability 
and his military service."  Wells v. Principi, 326 F.3d 1381, 
1384 (Fed.Cir.2003); see Duenas v. Principi, 18 Vet. App. 
512, 516-17 (2004) (noting that the Secretary may be required 
to provide an appellant with a medical-nexus opinion pursuant 
to  section 5103A(d), duty to assist, when evidence of record 
provided "competent evidence of a current disability, or 
persistent or recurrent symptoms of disability" and there is 
evidence indicating an association between the appellant's 
disability and his active service).  Here, as discussed, 
there is no competent evidence of a relationship between the 
veteran's military service and a current gastritis, or as 
being secondary to medication VA prescribed for a service-
connected disability.  Thus, the appellant's argument is 
unpersuasive, as he cannot establish medical nexus between 
the present disability and the symptomatology in service or 
as secondary to prescribed medication. 

Furthermore, the claim of continuity of symptoms is not 
supported by medical evidence other than the veteran's 
assertions.  The record contradicts the assertion of 
continuity in view of the separation examination, immediate 
post service history and additional gastrointestinal history 
when he filed an unrelated claim in the 1980's.  Thus, the 
Board concludes that the current record preponderates against 
the claim, as it does not provide competent evidence to 
support a favorable determination regarding a 
gastrointestinal disorder on either a direct or secondary 
basis or to reasonably dispute or contradict the VA medical 
opinion against secondary service connection.  McManaway and 
Savage, supra.

Evaluation of the Right Knee

The veteran's claim is a claim for increase rather than an 
initial rating of the right knee disability.  In evaluating 
service-connected disabilities, the Board must consider the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately 
reflects the severity of the condition.  A request for an 
increased rating must be viewed in light of the entire 
relevant medical history.  See 38 C.F.R. 4.1 (2004).  The 
Board also has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Here, the competent 
medical evidence shows the veteran does not have ankylosis 
of the right knee or recurrent subluxation or lateral 
instability to warrant consideration of alternative rating 
schemes for the knee based on these factors.  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  Under VA General 
Counsel opinion, separate evaluations may be assigned for 
limitation of flexion under DC 5260, and for limitation of 
extension under DC 5261, which is the case in this appeal.  
VAOPGCPREC 09-04.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Limitation of flexion of the leg to 60 degrees 
warrants a 0 percent rating. When flexion is limited to 45 
degrees, a 10 percent rating is assigned.  A 20 percent 
rating is appropriate where flexion is limited to 30 degrees.  
A 30 percent rating is appropriate where flexion is limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Full range of motion 
in the knee is from 0 degrees extension to 140 degrees 
flexion.  See 38 C.F.R. § 4.71, Plate II (2004).  

The veteran's right knee disability rating relies on 
limitation of motion or satisfactory evidence of painful 
motion in flexion and extension.  The relevant record shows 
that a private examiner in 1990 characterized the disability 
as significant, but reported good range of motion and 
strength, and no gross weakness or effusion.  There was mild 
swelling with diffuse tenderness.  However, a VA examiner 
reported full range of motion, crepitus, no tenderness or 
internal derangement and radiology evidence of degenerative 
joint disease.  The diagnosis was mild post surgical and 
traumatic arthritis of the right knee.  He complained of knee 
pain and difficulty climbing stairs at the Board hearing in 
1992 (T 4).

Again on examination in 1993 there was no swelling or 
deformity, but there was crepitus and the range of motion was 
130-0 degrees.  A VA examiner in December 1995 noted 135-0 
range of motion, a positive patellofemoral grind, medial 
joint line tenderness and little effusion.  A private 
examination in July 1996 reported a full range of motion but 
limited in squatting, stair climbing and stooping.  

Thereafter, right knee pain is noted in the record with 
surgery in February 1999 for anterior cruciate ligament tear.  
It was reported that the veteran was doing fine until mid 
1998 when he twisted the knee.  He had 140-0 degree range of 
motion and joint line tenderness.  In April 1999 it was 
reported he discontinued therapy and had morning pain and 
stiffness but full range of motion and no giving way or 
flare-ups, according to the examiner.  The SSA records show 
an examiner in May 1999 reported a normal gait with a slight 
limp, and no fluid or ligament weakness, but that squatting 
was decreased on account of knee pain.  In June 1999 another 
SSA examiner reported a normal range of motion for the knee 
and that it was not warm or exquisitely tender.  A VA 
examiner in June 2000 reported that pain set in at 90 degrees 
of flexion to 110 degrees and extension was to -15 degrees 
and reported the veteran had difficulty walking more than one 
block.  

At the recent Board hearing, the veteran reported swelling, 
tightness and inability to bend the knee fully, as well as 
locking and difficulty climbing stairs (T3-5, 7, 16).  

More recent VA clinical records are nonspecific regarding the 
manifestations for the complaints of right knee pain.  
However, in November 2004 the veteran reported no complaint 
of arthralgia, pain or weakness regarding the musculoskeletal 
system and an examiner found no swelling, tenderness or 
inflammation.  More specific to the right knee, in January 
2005 he reported the knee was swollen at times and that he 
had not had physical therapy since an operation about eight 
years earlier.  The examiner reported the range of motion was 
0-128 degrees and strength was graded as 4/5.

A VA examiner in March 2005 reported an antalgic gait, pain 
and crepitus with the range of motion 7-95 degrees, but there 
was no instability or effusion.  The examiner stated the 
veteran felt his knee brace was helpful.  The examiner 
characterized the limited range of motion in both planes as a 
significant decrease and the assigned additional 10 percent 
limitation with repeated motion on account of pain, 
incoordination, weakness and flare-ups.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are 
applicable since the rating for the right knee is contingent 
on limitation of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  The record shows the veteran has 
appreciable limitation of motion of the knee in flexion and 
extension.  Knee flexion has consistently measured as being 
from full to no worse than 90 degrees, which is an 
appreciable reduction from full flexion of 140 degrees, but 
not of major significance in terms of the rating scheme.  The 
basis for the 10 percent evaluation for limitation of flexion 
is readily apparent, as the demonstrated limitation of 
flexion was noncompensable without application of the liberal 
rating scheme for arthritis.  The criteria allow for a 10 
percent evaluation where as here there is satisfactory 
evidence of limited and painful motion of a major joint, 
which is otherwise noncompensable (0 percent).  

The Board has given consideration to the additional 
limitation of flexion accorded for flare-ups and repetitive 
use, but it must be noted that the additional limitation in 
function in terms of limited motion does not more nearly 
approximate the criteria for a 20 percent evaluation.  As 
noted previously, limitation of flexion to 60 degrees is 
noncompensable in the rating scheme and a 20 percent rating 
corresponds to flexion limited to 30 degrees, far greater 
than the limitation of flexion shown in the recent 
evaluation, or for than matter in any evaluation.  The Board 
concludes that the overall record supports no more than the 
10 percent evaluation and that there is no question of which 
rating is more nearly approximated.  38 C.F.R. § 4.7.  
Although the Board is required to consider the effect of 
pain, the rating schedule does not require a separate rating 
for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Turning to the rating for limitation of extension, there is 
an appreciable limitation of extension.  But based upon the 
most recent evaluation it will not support an additional 
rating when actual loss or any additional functional loss is 
considered.  The record prior to the two most recent VA 
examinations showed essentially full extension.  It has 
improved on the current examination, albeit limited 7 
degrees.  Based on the recent examination, the objective 
limitation of extension, when combined with the additional 
limitation of 10 percent, does not warrant a higher rating 
than 20 percent.  The 15-degree limitation extension on the 
VA examination in June 2000 clearly meets the criteria for 
the 20 percent rating, but the 7-degree limitation of 
extension recently shown more nearly approximates the 
criteria for a 10 percent evaluation after according 
consideration to any additional limitation the examiner 
opined would reflect such loss on account of repetitive 
motion or flare-ups.  In a claim for increase, the recent 
findings are of significance where as here they are adequate 
and relevant to the rating at issue.

In summary, the Board finds that an increased rating for 
limitation of flexion or extension is not warranted based on 
actual or additional functional impairment, and that a 
preponderance of the evidence is against any increase in the 
ratings.  The veteran's testimony as previously described 
appears consistent with the presentation on the VA 
examinations.  The record shows a problematic right knee.  
But without an appreciable increase in the limitation of 
motion, the disability picture does not support the 
conclusion that a change in the level of impairment occurred 
during the appeal to warrant a higher rating for the right 
knee.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Evaluation of Hemorrhoids

The veteran's claim for increase or a compensable rating in 
1991, which the RO granted with a 10 percent evaluation and 
which he appealed, was supported with a VA examination in 
1992 that found symptomatic external hemorrhoids 
characterized by occasional pain and bleeding.  The veteran 
essentially confirmed this presentation in hearing testimony 
in 1992 (T 3).  He had a hemorrhoidectomy for internal 
hemorrhoids in early 1993; on reexamination late in 1993 he 
reportedly had been devoid of rectal bleeding and there were 
no hemorrhoids or anemia at that time.  

Although the veteran contended late in 2001 that his 
disability increased, the contemporaneous VA treatment 
records show that in June 2001 his hemorrhoids were described 
as a mild problem, off and on, and in August 2001 only 
intermittent bleeding from hemorrhoids was reported.  In 
September 2001 he had a banding of moderate internal 
hemorrhoids and the rectal examination was described as 
normal.  

More recently his hearing testimony in reporting no treatment 
in the previous 6 to 8 months and a flare-up every 1 to 2 
weeks essentially described the level of disability reflected 
in the earlier records (T 6).  Thereafter in a November 2004 
VA clinical record entry he mentioned occasional hemorrhoid 
bleeding.  

The assigned 10 percent rating is warranted for large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue evidencing frequent recurrences. The maximum rating of 
20 percent is for assignment when there are external or 
internal hemorrhoids, with persistent bleeding and with 
secondary anemia, or with fissures. 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  

The clinical record and testimony present a consistent 
picture of a disability warranting no more than a 10 percent 
evaluation because the manifestations that would support a 
higher evaluation, fissures or persistent bleeding with 
anemia, are not mentioned.  Clearly, the preponderance of the 
evidence is against the claim for increase and the 10 percent 
evaluation is the appropriate evaluation.  38 C.F.R. § 4.7.

Regarding the right knee and hemorrhoids, the Board observes 
there has been no argument directed to extraschedular 
consideration and the record shows the RO did not discuss its 
application.  However, in light of the absence of any 
argument being directed to extraschedular consideration and 
the adequate schedular basis for assigning higher initial 
evaluations, the record affords no evidentiary basis for 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.  

TDIU

The Board recognizes the established policy of VA to accord 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities a TDIU.  38 C.F.R. § 4.16.  However, before a 
finding of total disability is appropriate there must be 
impairment of mind or body, which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."   Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
Generally, "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91.

The scheduler threshold where less than total disability 
exists requires one service-connected disability ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  A TDIU presupposes that the rating for 
the service-connected condition is less than 100%, and only 
asks for TDIU because of subjective factors that the 
objective rating does not consider.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, the Board cannot overlook the level of 
education he completed, his professional training and 
employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here the veteran does not meet the 
threshold for schedular consideration since the combined 
service-connected disability rating is 50 percent.  38 C.F.R. 
§ 4.25.  

The veteran reported working as an iron worker from 1988 to 
1991 when he reported being too disabled to work, but the 
employer's statements, having had knowledge of the veteran's 
knee disability, indicated he could perform the duties of an 
iron worker.  In addition the VA examiner of the knee in 1992 
noted the veteran said he could not wear a knee brace because 
of the work he did.  He testified in 1992 he was working 55-
60 hours a week in the summertime, and also was in a 
vocational rehabilitation program (T 9-10, 14-15).  

The SSA records noted in a medical survey that his medical 
impairments were not severe and his relevant work experience 
as an ironworker and a waiter.  The SSA administrative 
decision found that he had limitations related to a 
psychiatric disorder that severely compromised the range of 
jobs available to him at all exertional levels.  The 
extensive SSA records included VA clinical reports showing 
that in January 1999 the veteran questioned when he could 
return to work after recent surgery and in August 1998 he 
reported that he was recently laid off from work. 

At the recent Board hearing he mentioned a psychiatric 
disorder and that his knee problem prevented work (T 8-9).  
He stated, however, that he was able to mow the yard (T 11) 
and that he had computer training but no job (T 15).  A VA 
clinician noted in January 2005 that the veteran stated he 
sat at home all day using a computer.  A VA examiner in March 
2005 opined that the right knee disability would limit 
employment that involved walking, standing or sitting for 
extended periods.

After review of the record, the Board is unable to find that 
the veteran's service-connected disabilities render him 
unable to secure or maintain substantially gainful 
employment.  His service-connected disabilities and their 
impact on his employability have been discussed in recent 
medical examinations and medical reports from VA and SSA, 
which the Board finds are entitled to substantial probative 
weight against the claim for a TDIU.  

Here, although the veteran contends that his service-
connected knee disability renders him to be unable to be 
employed, the Board finds substantial probative weight 
against the claim in the recent VA examination and the SSA 
determination.  The recent VA examiner found that the veteran 
would be limited to an occupation that did not require 
continuous standing, walking or sitting.  The examiner did 
not find the knee disability being evaluated sufficient to 
render him unemployable.  In addition, the SSA determination 
found that it was his psychiatric impairment that limited his 
potential for employment at all exertional levels.  Thus both 
reports, several years apart, did not find that the knee 
disability would prevent all substantially gainful 
employment.  Furthermore the veteran recently reported that 
he could sit in front of a computer at home throughout the 
day, which is evidence tending to show that he could perform 
a sedentary occupation that utilized his skills.  The Board 
notes that the veteran is not service connected for 
disabilities that are listed as determinative in the 
adjudication of his SSA claim.  Nothing in the record 
suggests his hemorrhoids are a relevant consideration in this 
determination.

In summary, the recent VA examination and the SSA 
determination offered no support to the VA TDIU claim.  They 
assessed the impact of service-connected disability on 
employability and did not conclude a disability of the knee 
would render him unemployable after considering limitations 
that might exist.  The medical opinion in 2005 and the SSA 
determination appear to have been based upon a consideration 
of the pertinent record in each instance that took into 
account his various disabilities and are entitled to 
substantial weight in view of the thoroughness of the 
evaluations.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As with any 
piece of evidence, the credibility and weight to be attached 
to these opinions is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determinative evidence as discussed herein supports the 
proposition that he is not unemployable solely due to his 
service-connected disabilities.  Viewed objectively, it 
preponderates against the claim.  In this case the relevant 
criterion of section 4.16(b) provides that a TDIU claimant be 
unable to secure and follow a substantially gainful 
occupation on account of service-connected disabilities. 
However, the weight of the evidence shows the 
unemployability, if present, is more likely the result of 
nonservice-connected disability.  See, for example, Gleicher 
v. Derwinski, 2 Vet. App. 26, 28 (1991).  Because the 
evidence does not show that any service-connected disability 
renders him unemployable, there is no basis to support an 
extraschedular TDIU rating.  The benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for a TDIU.  See Gilbert, 
supra.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder is denied.

Entitlement to a disability evaluation in excess of 20 
percent for limitation of extension of the right knee is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for limitation of flexion of the right knee is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for status post hemorrhoidectomy is denied.

Entitlement to a TDIU is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


